DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/14/2022 has been entered. Claims 1-15 and 19-20 remain pending in the application. Claims 16-18 have been canceled and claims 21-23 have been added.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 of copending Application No. 17/005316 (reference application, U.S PG-PUB NO. 20210374353 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are anticipated by claims of copending Application No. 17/005316 (reference application, U.S PG-PUB NO. 20210374353 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of instant application
Claim 1 of copending Application No. 17/005316 (reference application, U.S PG-PUB NO. 20210374353 A1)
A computer-implemented method for determining user intent for a user natural language expression through natural language inference, the computer-implemented method comprising: obtaining, from a user, a user expression in natural language form; for each intent of a plurality of stored possible intents, and for each example expression of pluralities of stored example expressions for the possible intents: providing the user expression and the example expression as input to a natural language inference model, and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression; selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores; and comparing a score of the selected most applicable intent to a confidence threshold to determine whether the intent is representative of the user expression.
A computer-implemented method for determining user intent for a user natural language expression through natural language inference, the computer-implemented method comprising: for each intent of a plurality of stored possible intents, storing a plurality of example expressions for the possible intent; obtaining a user expression in natural language form; for each possible intent of the plurality of stored possible intents, and for each example expression of the pluralities of example expressions for the possible intent: providing the user expression and the example expression as input to a natural language inference model, and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression; selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores; and comparing a score of the selected most applicable intent to a confidence threshold; and responsive to the score of the selected most applicable intent indicating a low confidence based on the comparison, determining that the user expression has an out-of-scope intent, wherein the out-of-scope intent is distinct from the plurality of stored possible intents.


Claim 8 of instant application
Claim 14 of copending Application No. 17/005316 (reference application, U.S PG-PUB NO. 20210374353 A1)
A non-transitory computer-readable storage medium storing instructions that when executed by a computer processor perform actions comprising: obtaining, from a user, a user expression in natural language form; for each intent of a plurality of stored possible intents, and for each example expression of pluralities of stored example expressions for the possible intents: providing the user expression and the example expression as input to a natural language inference model, and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression; selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores; and comparing a score of the selected most applicable intent to a confidence threshold to determine whether the intent is representative of the user expression.
A non-transitory computer-readable storage medium storing instructions that when executed by a computer processor, causes the computer processor to perform steps comprising: for each intent of a plurality of stored possible intents, storing a plurality of example expressions for the possible intent; obtaining a user expression in natural language form; for each possible intent of the plurality of stored possible intents, and for each example expression of the pluralities of example expressions for the possible intent: providing the user expression and the example expression as input to a natural language inference model, and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression; selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores; and comparing a score of the selected most applicable intent to a confidence threshold; and responsive to the score of the selected most applicable intent indicating a low confidence based on the comparison, determining that the user expression has an out-of-scope intent, wherein the out-of-scope intent is distinct from the plurality of stored possible intents.


Claim 15 of instant application
Claim 14 of copending Application No. 17/005316 (reference application, U.S PG-PUB NO. 20210374353 A1)
An online system comprising: a computer processor; and a non-transitory computer-readable storage medium storing instructions that when executed by the computer processor perform actions comprising: obtaining, from a user, a user expression in natural language form; for each intent of a plurality of stored possible intents, and for each example expression of pluralities of stored example expressions for the possible intents: providing the user expression and the example expression as input to a natural language inference model, and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression; selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores; and comparing a score of the selected most applicable intent to a confidence threshold to determine whether the intent is representative of the user expression.
A non-transitory computer-readable storage medium storing instructions that when executed by a computer processor, causes the computer processor to perform steps comprising: for each intent of a plurality of stored possible intents, storing a plurality of example expressions for the possible intent; obtaining a user expression in natural language form; for each possible intent of the plurality of stored possible intents, and for each example expression of the pluralities of example expressions for the possible intent: providing the user expression and the example expression as input to a natural language inference model, and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression; selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores; and comparing a score of the selected most applicable intent to a confidence threshold; and responsive to the score of the selected most applicable intent indicating a low confidence based on the comparison, determining that the user expression has an out-of-scope intent, wherein the out-of-scope intent is distinct from the plurality of stored possible intents.


Claims 2-7, 9-14 and 19-23 are also rejected provisionally on the ground of nonstatutory double patenting as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 22, the claim limitations “receiving the user expression from a second user belonging to a different tenant than the user; and determining that a second intent, different from the intent selected for the user expression when obtained from the user, is a most applicable intent for the user expression when obtained from the second user” are not described in paragraphs [0020]-[0021], [0029] or any other paragraphs of the disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabel et al (U.S PG-PUB NO. 20140380285 A1).
-Regarding claim 1, Gabel discloses a computer-implemented method for determining user intent ([0068], “Natural language intent inference”) for a user natural language expression through natural language inference (FIGS. 1-3; FIIG. 4, “inferences … natural language intent interpreter”; [0065], :” natural language phrases”; [0066]-[0068]), the computer-implemented method comprising (Gabel: Abstract; FIGS. 1-18): obtaining, from a user, a user expression in natural language form (FIG. 1, user input 102, [0021]-[0022]; [0026], “natural language input”; FIGS. 2-4, 6, 17; [0050]; [0083]); for each intent of a plurality of stored possible intents ([0065], “sets of pre-interpreted natural language phrases with their formal intents”; [0066], “training data”), and for each example expression of pluralities of stored example expressions for the possible intents (FIGS. 1-4; [0025], “objects … representing entities”; [0026]-[0027]; [0032], “network 212 … concept object … action object”; [0034], “registry 223 stores”; [0035], “store 224 … store 226”; [0036], “engine 252 stores … store 238 … housing”; [0037], “action objects”; [0039]; [0044], “span of annotation of natural language … concept objects”; [0050], “intent expressed”; [0153], “planner 215 stores the current best plane”): providing the user expression and the example expression as input to a natural language inference model (Abstract; FIG. 2, planner 214, modeler 240, platform 251, interpreter 254; FIGS. 1, 3-4; [0036]-[0039], [0040], “specific natural language models”; [0041]; [0065], “multiple sources of data to drive its inferences”; [0066]-[0068]), and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression (FIGS. 1-4; [0045], “confidence score … annotating … recognize”; [0046], “indicates”; [0047]-[0049]); selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores (FIGS. 1-4;  [0049]; [0050]; [0052], “selecting”); and comparing a score of the selected most applicable intent to a confidence threshold ([0049], “matching threshold … create an plan”; [0055], “score threshold”) to determine whether the intent is representative of the user expression (FIGS. 2, 3; [0050]; [0051], “produced by planning … satisfies the goal within an end user's intent”; [0052]-[0055]; [0057]; [0061]).
	-Regarding claim 8, Gabel discloses a non-transitory computer-readable storage medium (FIG. 18, memory 1804, storage 1806; [0180]-[0181])) storing instructions that when executed by a computer processor perform actions comprising (FIG. 18, [0182]; Abstract; FIGS. 1-17): obtaining, from a user, a user expression in natural language form (FIG. 1, user input 102, [0021]-[0022]; [0026], “natural language input”; FIGS. 2-4, 6, 17; [0050]; [0083]); for each intent of a plurality of stored possible intents ([0065], “sets of pre-interpreted natural language phrases with their formal intents”; [0066], “training data”), and for each example expression of pluralities of stored example expressions for the possible intents (FIGS. 1-4; [0025], “objects … representing entities”; [0026]-[0027]; [0032], “network 212 … concept object … action object”; [0034], “registry 223 stores”; [0035], “store 224 … store 226”; [0036], “engine 252 stores … store 238 … housing”; [0037], “action objects”; [0039]; [0044], “span of annotation of natural language … concept objects”; [0050], “intent expressed”; [0153], “planner 215 stores the current best plane”): providing the user expression and the example expression as input to a natural language inference model (Abstract; FIG. 2, planner 214, modeler 240, platform 251, interpreter 254; FIGS. 1, 3-4; [0036]-[0039], [0040], “specific natural language models”; [0041]; [0065], “multiple sources of data to drive its inferences”; [0066]-[0068]), and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression (FIGS. 1-4; [0045], “confidence score … annotating … recognize”; [0046], “indicates”; [0047]-[0049]); selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores (FIGS. 1-4;  [0049]; [0050]; [0052], “selecting”); and comparing a score of the selected most applicable intent to a confidence threshold ([0049], “matching threshold … create an plan”; [0055], “score threshold”) to determine whether the intent is representative of the user expression (FIGS. 2, 3; [0050]; [0051], “produced by planning … satisfies the goal within an end user's intent”; [0052]-[0055]; [0057]; [0061]).
-Regarding claim 15, Gabel discloses an online system comprising (FIG. 2; FIG. 18; [0028]; [0029], “cloud computing system”): a computer processor (FIG. 18, unit 1802, [0179]); and a non-transitory computer-readable storage medium (FIG. 18, memory 1804, storage 1806; [0180]-[0181]) storing instructions that when executed by the computer processor perform actions comprising (FIG. 18, [0182]; Abstract; FIGS. 1-17): obtaining, from a user, a user expression in natural language form (FIG. 1, user input 102, [0021]-[0022]; [0026], “natural language input”; FIGS. 2-4, 6, 17; [0050]; [0083]); for each intent of a plurality of stored possible intents ([0065], “sets of pre-interpreted natural language phrases with their formal intents”; [0066], “training data”), and for each example expression of pluralities of stored example expressions for the possible intents (FIGS. 1-4; [0025], “objects … representing entities”; [0026]-[0027]; [0032], “network 212 … concept object … action object”; [0034], “registry 223 stores”; [0035], “store 224 … store 226”; [0036], “engine 252 stores … store 238 … housing”; [0037], “action objects”; [0039]; [0044], “span of annotation of natural language … concept objects”; [0050], “intent expressed”; [0153], “planner 215 stores the current best plane”): providing the user expression and the example expression as input to a natural language inference model (Abstract; FIG. 2, planner 214, modeler 240, platform 251, interpreter 254; FIGS. 1, 3-4; [0036]-[0039], [0040], “specific natural language models”; [0041]; [0065], “multiple sources of data to drive its inferences”; [0066]-[0068]), and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression (FIGS. 1-4; [0045], “confidence score … annotating … recognize”; [0046], “indicates”; [0047]-[0049]); selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores (FIGS. 1-4;  [0049]; [0050]; [0052], “selecting”); and comparing a score of the selected most applicable intent to a confidence threshold ([0049], “matching threshold … create an plan”; [0055], “score threshold”) to determine whether the intent is representative of the user expression (FIGS. 2, 3; [0050]; [0051], “produced by planning … satisfies the goal within an end user's intent”; [0052]-[0055]; [0057]; [0061]).
-Regarding claims 2 and 9, Gabel discloses method of claim 1, non-transitory computer-readable storage medium of claim 8, and system of claim 15.
Gabel further discloses determining that the selected most applicable intent is representative of the user expression ([0033], “intent … representing … user's desired task or step”; [0050], “represent an end user query”; [0051], “satisfies the goal within an end user's intent”); and responding to the user expression based on the selected most applicable intent (FIGS. 1-4, 11, 17; [0120], “choose to convey … fulfill an end user's intent”; [0049]; [0050], “responding to a user saying … by forming an intent” [0155]).
-Regarding claims 3 and 10, Gabel discloses method of claim 1, non-transitory computer-readable storage medium of claim 8, and system of claim 15.
Gabel further discloses determining that the selected most applicable intent is representative of the user expression ([0033], “intent … representing … user's desired task or step”; [0050], “represent an end user query”; [0051], “satisfies the goal within an end user's intent”); labeling the user expression with the selected most applicable intent ([0074], “labeling”); and training an intent classification model by providing the labeled user expression and other labeled natural language expressions to a supervised learning algorithm ([0037], “training platform 251”; [0039], “annotated training data via machine learning”; [0041]; [0044], “annotation”; [0046]-[0047]; [0083], “training example”; [0103], “training process …  labeled queries”; [0084]-[0088]; [0136], “labels on concepts and actions”; FIGS. 1-4).
-Regarding claims 4 and 11, Gabel discloses method of claim 3, non-transitory computer-readable storage medium of claim 10, and system of claim 17.
Gabel further discloses receiving from a user a natural language expression lacking an intent label ([0045], “without annotation … not annotated”; [0047]); and providing the received natural language expression as input to the intent classification model (Abstract; FIG. 2, planner 214, modeler 240, platform 251, interpreter 254; FIGS. 1, 3-4; [0036]-[0039], [0040], “specific natural language models”; [0041]; [0065], “multiple sources of data to drive its inferences”; [0066]-[0068]); and identifying ([0039]; [0045], “able to recognize … when … not annotated”; [0047]; [0049], “identify a match”; [0068], “recognition and understanding”; [0092]; [0117]), as output of the intent classification model, a user intent represented by the received natural language expression (Abstract; FIGS. 1-4; [0021], “forms an intent … creates a plan … outputs”;  [0022]; [0045]-[0048]; [0050]-[0051]; [0063]; [0120]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gabel et al (U.S PG-PUB NO. 20140380285 A1) in view of Canim et al (U.S PG-PUB NO. 20190236204 A1).
-Regarding claim 5, 12, and 19, Gabel discloses method of claim 1, non-transitory computer-readable storage medium of claim 8, and system of claim 15.
Gabel does teach requesting the additional user input, may be based on an interpretation confidence score which falls below a threshold ([0059]).
Gabel is silent to teach to select most applicable intent that is not representative of the user expression by obtaining from the natural language inference model a second score indicating whether the example expression the textually entails the user expression, selecting a most applicable intent from the plurality of stored possible intents based on the obtained second scores; and comparing a score of the selected most applicable intent to a second confidence threshold to determine whether the selected most applicable intent is representative of the user expression.
In the same field of endeavor, Canim discloses a method for conducting a natural language dialogue between the automatic dialogue system and a user of a client computing device, predicting a user intent associated with the anomaly and generating a response to the user input based on the disambiguated natural language text (Canim: Abstract; FIGS. 1-13). Canim teaches to select most applicable intent that is not representative of the user expression by obtaining from the natural language inference model a second score indicating whether the example expression the textually entails the user expression (Canim: FIG. 1, engines 140, 150; [0035], “weight values … relative ranking/weight of that intent”; FIG. 2; [0037]; [0040]; [0042]; [0128]; [0163]-[0164]; FIGS. 3-5, 8), selecting a most applicable intent from the plurality of stored possible intents based on the obtained second scores (FIG. 1, engine 160, block 170; [0035]; [0055]; FIGS. 2, 4, 8); and comparing a score of the selected most applicable intent to a second confidence threshold to determine whether the selected most applicable intent is representative of the user expression ([0048], “threshold”; [0082]; [0164], “weight scores”; [0165], “against predetermined thresholds”; [0176]; FIGS. 6, 8-9).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Gabel with the teaching of Canim by using the method to select most applicable intent that is not representative of the user expression in order to provide a criteria to select a most applicable intent in the case of very low confidence score and provide a solution to disambiguate any ambiguities in the user input during the determination of intents.
-Regarding claims 6, 13 and 20, Gabel discloses method of claim 1, non-transitory computer-readable storage medium of claim 8, and system of claim 15.
Gabel does disclose wherein selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores comprises: selecting the intent having the stored example expression with sufficiently high score ([0061], “identifies the most efficient or desirable plan … based on a confidence score … annotated span of natural language … sufficiently high confidence score”; [0076], “confidence score reflecting the belief in the probability that the inferred formal intent matches the user's true intent”).
In the same field of endeavor, Canim discloses a method for conducting a natural language dialogue between the automatic dialogue system and a user of a client computing device, predicting a user intent associated with the anomaly and generating a response to the user input based on the disambiguated natural language text (Canim: Abstract; FIGS. 1-13). Canim teaches wherein selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores comprises: selecting the intent having the stored example expression with the highest score (Canim: [0033], “confidence values”; [0034], “The highest ranking user intent candidate may be selected and used”; [0036]; [0042]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Gabel with the teaching of Canim by selecting the intent having the stored example expression with the highest score in order to provide a criteria to select a most applicable intent and provide a solution to disambiguate any ambiguities in the user input during the determination of intents.
-Regarding claims 7 and 14, Gabel discloses method of claim 1 and non-transitory computer-readable storage medium of claim 8.
Gabel is silent to teach computing, for each intent of the stored possible intents, an aggregate score based on the scores of the stored example expressions for the intent; and selecting the intent having the highest aggregate score.
In the same field of endeavor, Canim discloses a method for conducting a natural language dialogue between the automatic dialogue system and a user of a client computing device, predicting a user intent associated with the anomaly and generating a response to the user input based on the disambiguated natural language text (Canim: Abstract; FIGS. 1-13). Canim teaches computing, for each intent of the stored possible intents, an aggregate score based on the scores of the stored example expressions for the intent; and selecting the intent having the highest aggregate score (Canim: [0035], “weight values … re-rank … ranking/weight”; [0037]; [0042], “highest ranking/weight”; [0043]; [0055]; [0076]-[0078]; FIGS. 1-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Gabel with the teaching of Canim by computing, for each intent of the stored possible intents, an aggregate score based on the scores of the stored example expressions for the intent; and selecting the intent having the highest aggregate score in order to provide a criteria to select a most applicable intent and provide a solution to disambiguate any possible ambiguities in the user input during the determination of intents.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gabel et al (U.S PG-PUB NO. 20140380285 A1) in view of Wang (U.S PG-PUB NO. 20180239837 A1).
-Regarding claim 21, Gabel discloses the method of claim 1.
Gabel is silent to teach wherein the method is performed by a multi-tenant system with a plurality of tenants, where different tenants have different pluralities of stored possible intents, different example expressions corresponding to the possible intents, and/or different natural language inference models.
In the same field of endeavor, Wang discloses a method for providing an embedded self-help service for e-commerce applications. Wang teaches wherein the method is performed by a multi-tenant system with a plurality of tenants (Wang:[0028]-[0029]; [0042], “multi-tenant database consisting of enterprise records “; [0050], “ user intent may be determined in association with one or more of the enterprise records maintained in enterprise database 112”; FIGS. 1, 3), where different tenants have different pluralities of stored possible intents (Wang: FIG. 6A, tenant data storage 22; FIG. 3, blocks 360-370; [0031]; [0083]), different example expressions corresponding to the possible intents, and/or different natural language inference models (Wang: [0047]-[0048]; [0055], “determine one or more additional user intents. System 100 may launch one or more additional application modules”; [0057]; [0128]; FIGS. 1, 3-4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Gabel with the teaching of Wang by using a multi-tenant system in order to provide an embedded self-help service for e-commerce applications.
-Regarding claim 22, Gabel in view of Wang discloses the claim 21.
Gabel is silent to teach receiving the user expression from a second user belonging to a different tenant than the user; and determining that a second intent, different from the intent selected for the user expression when obtained from the user, is a most applicable intent for the user expression when obtained from the second user.
In the same field of endeavor, Wang discloses a method for providing an embedded self-help service for e-commerce applications. Wang teaches receiving the user expression from a second user belonging to a different tenant than the user; and determining that a second intent, different from the intent selected for the user expression when obtained from the user, is a most applicable intent for the user expression when obtained from the second user (Wang: FIG. 4; [0057]-[0059]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Gabel with the teaching of Wang by using a multi-tenant system in order to provide an embedded self-help service for e-commerce applications.
Allowable Subject Matter
Claims 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. Applicant argues that Gabel does not appear to show the determination of textual entailment of an expression by another expression ("obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression"), and Gabel, does not appear to show storing different possible intents, with a number of example expressions for each, and performing textual entailment for the different <user expression, example expression> pairs ("for each intent of a plurality of stored possible intents, and for each example expression of pluralities of stored example expressions for the possible intents: …") (Remarks: Page 13, 2nd paragraph). Applicant further argues that Neither Canim, nor Canim in combination with Gabel, appears to suggest determining "whether the user expression textually entails the example expression" after failing to determine that "the example expression the textually entails the user expression" (Remarks: Page 15, 1st paragraph).
The examiner respectfully disagrees.
Regarding independent claims 1, 8 and 15, and in response to Applicant’s argument that Gabel does not appear to show the determination of textual entailment of an expression by another expression, Gabel discloses that obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression (Gabel: FIGS. 1-4; [0045], “confidence score … annotating … recognize”; [0046], “indicates”; [0047]-[0049]) (Office Action Pages 9-10).  Gabel discloses “A comparison based on a confidence score associated with a span of natural language annotated by an annotating object … the natural language intent interpreter 254 was able to recognize "chicken parmesan" as a menu item based on a 0.966 matching confidence score when "chicken parmesan" is annotated with the concept object 104 for a menu item” (Gabel: [0045]), “The natural language intent interpreter 254 may generate the confidence scores for comparisons in any order … the natural language intent interpreter 254 generates a confidence score for the span of natural language with the annotating object” (Gabel: [0048]), “A first object is optionally matched with a first span of natural language from a user input and a second object is optionally matched with a second span of natural language from the user input, block 306” (Gabel: [0049]), and “a confidence score reflecting the belief in the probability that the inferred formal intent matches the user's true intent, and an optional number of sub-scores that may be used to further rank and/or explain interpretations” (Gabel: [0076]). In response to Applicant’s argument that Gabel does not appear to show storing different possible intents, with a number of example expressions for each, and performing textual entailment for the different, Gabel discloses “Natural language intent inference occurs in two high level phases, recognition and understanding … Recognition is primarily driven by natural language related data, such as lists of natural language references to entities in the concept action network 212, sets of pre-interpreted natural language phrases with their formal intents, and formalized and isolatable prior beliefs (Gabel: [0068]), “The natural language intent interpreter 254 leverages multiple sources of data to drive its inferences ... concept action network 212, … contextual and personal clues, and other dynamic data gathered by proactively executing potential queries …” (Gabel: [0065]), “system creates a plan based on the user's intent by selecting multiple action objects that may be executed sequentially to provide such a specific recommendation service” (Gabel: [0022], FIG. 1),   “the system creates multiple plans each of which may include any combination of linear sequences, splits, joins, and iterative sorting loops, and any number of action objects and concept objects” (Gabel: [0023]), “The inferences are divided into the categories of values, routes, and goals, including sub-plans. Many alternative inferences exist, and each potentially recognized element is associated with a distinct probability” (Gabel: [0073], FIG. 4; [0076]), “using a keyword search to identify concept objects relating to a query and labeling the concept objects as routes, rule engines, pattern-based recognizers …The recognized user input spans and confidence values are readily combinable across recognizers … For fully data driven methods, the provenance of each recognized input span is tracked throughout the execution of the system 200” (Gabel: [0074], FIG. 2), and selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores (Gabel: FIGS. 1-4;  [0049]; [0050]; [0052], “selecting”) (Office Action, Page 10, 1st paragraph).
Regarding dependent claim 5, and in response to Applicant’s argument that neither Canim, nor Canim in combination with Gabel, appears to suggest determining "whether the user expression textually entails the example expression" after failing to determine that "the example expression the textually entails the user expression", Gabel discloses that obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression (Gabel: FIGS. 1-4; [0045], “confidence score … annotating … recognize”; [0046], “indicates”; [0047]-[0049]) (Office Action Pages 9-10),  and Gabel in view of Canim discloses obtaining from the natural language inference model a second score indicating whether the example expression the textually entails the user expression (Canim: FIG. 1, engines 140, 150; [0035], “weight values … relative ranking/weight of that intent”; FIG. 2; [0037]; [0040]; [0042]; [0128]; [0163]-[0164]; FIGS. 3-5, 8). Gabel in view of Canism teaches disambiguating the ambiguous portion of the natural language text based on the predicted user intent and generating a response to the user input based on the disambiguated natural language text which is output to the client computing device to thereby conduct the natural language dialogue (Canism:  Abstract; [0166]). Gabel in view of Canism teaches that multiple disambiguated versions of the user input text may be generated and evaluated and corresponding candidate answers/responses may be weighted according to their corresponding rank/weight, along with other evidential weights and confidence scoring mechanisms implemented by natural language processing (NLP) (Canism: [0043]), a cognitive question answering (QA) system may weight answers based on evidential analysis to generate a confidence score and this confidence score may be further weighted or affected by the weight value associated with the predicted intent (Canism: [0055]), the scores obtained from the various reasoning algorithms indicate the extent to which the potential response is inferred by the input question based on the specific area of focus of that reasoning algorithm, and each resulting score is then weighted against a statistical model (Canism: [0128]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664